Opinion issued August 11, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00502-CV
                            ———————————
                    BARBARA A. WOODDELL, Appellant
                                         V.
                      RONALD K. WOODDELL, Appellee


      On Appeal from the County Court at Law No. 3 & Probate Court
                         Brazoria County, Texas
                      Trial Court Case No. PR35724


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed on May 20, 2016. On July 6, 2016,

appellant, Barbara A. Wooddell, filed a motion for voluntary dismissal of her appeal,

stating that the parties entered into a settlement agreement on June 24, 2016. As a

result of that settlement, appellant no longer wishes to pursue her appeal. See TEX.
R. APP. P. 42.1(a)(1). No opinion has issued. More than 10 days have passed and

no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM



Panel consists of Justices Keyes, Brown, and Huddle.




                                         2